In an action to recover damages for wrongful death and for conscious pain and suffering, alleged to have resulted from malpractice, for breach of contract and for expenses and loss of services, the appeal is from an order (1) denying appellant’s motion to preclude respondent from giving evidence at the trial with respect to matters set forth in appellant’s demand for a bill of particulars, and to modify respondent’s notice to examine appellant before trial so that respondent be required to serve a bill of particulars before the examination, and (2) extending respondent’s time to serve his bill of particulars until twenty days after completion of the examination. Order affirmed, with $10 costs and disbursements. No opinion. Wenzel, Acting P. J., MacCrate, Schmidt, Beldock and Ughetta, JJ., concur.